DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on January 28, 2021.  Claims 1-16 and 21-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Response to Amendment
Concerning the “Remaining Claim Objections” section on page 8 of the Applicant’s Response filed on January 28, 2021, the amendment to claims 5, 6, 8, and 9 to address the informalities has obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Examiner Interview” section on page 8 of the Applicant’s Response filed on January 28, 2021, the applicant argues that an agreement was reached that the rejection of claim 16 has been overcome by the amendments, and should thus be withdrawn, and the examiner agrees.  The 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Houser et al. (US 2015/0305763, hereinafter Houser).
Concerning claim 16, the Houser et al. prior art reference an ultrasonic surgical instrument (Figure 1; 10), comprising: an ultrasound transducer (Figure 1; 100); a handle assembly supporting the ultrasonic transducer (Figure 1; 60), wherein the handle assembly includes a housing; at least a portion of a shaft assembly distally extending from the handle assembly (Figure 1; 72) and including an ultrasonic blade acoustically coupled with the ultrasonic transducer (Figure 1; 82); a clamp arm assembly including a first clamp arm configured to be selectively actuated relative to the handle assembly by an operator (Figure 11A; 494) and a second clamp arm (Figure 1; 84) configured to support a clamp pad thereon (Figure 1; 86), wherein the first and second clamp arms are pivotally connected such that selective actuation of the first clamp arm directs the second clamp arm toward the electronic blade ([¶ 0074]); and at least one lockout member having a body that includes a lockout feature configured to move relative to the first clamp arm between at least an unlocked configuration and a locked configuration (Figure 11A; 495, the latch on one of the lever arms may be interpreted as the lockout member, which moves relative to the other lever arm which may be interpreted as the first clamp arm), wherein in the locked configuration, the body of the lockout member is in a locked position that prevents movement of the first clamp arm relative to the handle assembly to thereby prevent movement of the second clamp arm relative to the ultrasonic blade (Figure 11A; 495 | [¶ 0077], latches are snapped into recesses in closed position, therein preventing rotation); and wherein in the unlocked configuration, the body of the lockout member is in an unlocked position that allows movement of the first clamp arm relative to the handle assembly to thereby allow movement of the second clamp arm relative to the ultrasonic blade (Figure 11A; 495 | [¶ 0077], lockout member is in unlocked position when latches are in open position).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/17/2021